Title: To Alexander Hamilton from James Monroe, 21 July 1797
From: Monroe, James
To: Hamilton, Alexander


Phila. July 21. 1797.
Sir
Your favor of yesterday (to use your own language) gives an indelicate and improper coloring to the topic to which it refers. I will endeavor in a few words to place the points in discussion where they ought to stand.
It was never our intention other than to fulfill our duty to the publick, in our enquiry into your conduct, and with delicacy & propriety to yourself, nor have we done otherwise.
In this truth, in respect to the enquiry, & to our conduct upon that occasion, you have so often assented, that nothing need now be said on that point. In short I shod. have considered myself as highly criminal, advised as I was of your conduct, had I not united in the enquiry into it, for what offense can be more reprehensible in an officer charged with the finances of his country, than to be engaged in speculation? And what other officer who had reason to suspect this could justify himself for failing to examine into the truth of the charge? We did so. Apprized you of what we had done. Heared yr. explanation and were satisfied with it. It is proper to observe that in the expln. you gave, you admitted all the facts upon which our opinion was founded, but yet accounted for them, and for your connection with Reynolds, on another principle. Tis proper also to observe that we admitted your explanation upon the faith of your own statment, and upon the documents you presented, tho’ I do not recollect they were proved or that proof was required of them.
You will remember that in this interview in wh. we acknowledged ourselves satisfied with the explanation you gave, we did not bind ourselves not to hear further information on the subject, or even not to proceed further in case we found it our duty so to do. This wod. have been improper, because subsequent facts might be disclosed which might change our opinion, and in which case it wod. be our duty to proceed further. And with respect to Mr. Clingman we thought it highly proper to hear what he had to say, because we had before heard him on the subject, and because you had acknowledged all his previous information to be true, and because he was a party and had a right to be heard on it. You will observe by the entry that we did not seek him, nor even apprize him of the expln. recd. from you. on the contrary that he sought us and in consequence of information recd. from Mr. Wolcott.
The subject is now before the publick and I repeat to you what I have said before, that I do not wish any opinion of my own to be understood as conveyed in the entry which bears my single signature: because when I entered it I had no opinion upon it, as sufficiently appears by my subsequent conduct, having never acted upon it, and deposited the papers with a friend when I left my country, in whose hands they still are. Whether the imputations against you as to speculation, are well or ill founded, depends upon the facts & circumstances which appear against you & upon yr. defense. If you shew that they are ill founded, I shall be contented, for I have never undertaken to accuse you since our interview, nor do I now give any opinion on it, reserving to myself the liberty to form one, after I see your defense: being resolved however so far as depends on me, not to bar the door to free enquiry as to the merits of the case in either view.
This contains a just state of this affr. so far as I remember it, which I presume will be satisfactory to you; and to which I shall only add that as on the one hand I shall always be ready to do justice to the claims of any one upon me, so I shall always be equally prepared to vindicate my conduct and character against the attacks of any one who may assail them. with due
respect I am Sir yr. obt. servt.
Jas. Monroe.
